DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The claim is rejected under 35 U.S.C. 112(a) and (b) or pre-AIA  35 U.S.C. 112, first and second paragraphs, as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or, for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention.
The claim is indefinite and nonenabling because the shape and appearance of some portions of the design are unclear due to insufficient and inconsistent disclosure of the claimed design. Specifically, the following are noted: 

    PNG
    media_image1.png
    627
    1283
    media_image1.png
    Greyscale
The patterned end of the strap of the bandage is inconsistent between Figures 1.1 and 1.4. Figure 1.1 shows the pattern covering the front and sides of the top layer of the strap, but Fig. 1.4 shows the front of the strap with no pattern fill. Please see below: 
Additionally, the claim is indefinite because the reproductions include, in figure(s) 1.1, 1.4, 1.5, 1.6, and 1.7, broken lines that are not described in the specification, and the scope of the claimed design cannot be determined.
If the broken lines represent portions of the article or environmental structure for which protection is not sought, applicant may overcome this rejection by inserting a statement similar to the following into the specification immediately preceding the claim, provided such statement does not introduce new matter (see 35 U.S.C. 132). Based on the placement of the broken lines as well as a common understanding of the art, it is understood that the broken lines could possibly be stitching. As stitching is an instance where broken lines, or what appear to be broken lines, may be claimed or not claimed, a description should indicate whether the stitching does, or does not form a part of the claimed design:
If the broken lines represent stitching but do not form part of the claimed design:
--The broken line showing on the Medical Bandage for Veterinary Use is for the purpose of illustrating stitching and forms no part of the claimed design.—

If the broken lines represent stitching but do form part of the claimed design:
--The broken line showing on the Medical Bandage for Veterinary Use is for the purpose of illustrating stitching and is part of the claimed design.—
If the broken lines do not represent stitching:
--The broken line showing on the Medical Bandage for Veterinary Use is for the purpose of illustrating portions of the Medical Bandage for Veterinary Use that form no part of the claimed design.—

Applicant may indicate that protection is not sought for those portions of the  reproductions which are considered indefinite and nonenabling in the rejection under 35 U.S.C. 112 above by amending the reproductions to color those portions or convert those portions to broken lines  and by amending the specification to include a statement that the portions of the Medical Bandage for Veterinary Use shown in broken lines form no part of the claimed design or a statement that the portions of the Medical Bandage for Veterinary Use shown by coloring form no part of the claimed design provided such amendments do not introduce new matter (see 35 U.S.C. 132, 37 CFR 1.121).
When preparing new or replacement reproductions, be careful to avoid introducing new matter. New matter is prohibited by 35 U.S.C. 132 and 37 CFR 1.121(f).
Corrected reproduction sheets are suggested in reply to the Office action to avoid abandonment of the application. Any amended replacement reproduction sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended reproduction should not be labeled as “amended.” 
Each reproduction sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any suggested corrective action in the next Office action.
Summation
The claim stands rejected for the reasons set forth above. 
The references cited but not applied, are considered cumulative art related to the claimed design.

Reply Reminder
	Applicant is reminded that any reply to this communication must be signed either by a patent
practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and
Trademark Office) or by the applicant. If the applicant is a juristic entity, the reply must be signed by
a patent practitioner. See 37 CFR 1.33(b).

Discussion of the Merits of the Application
	All discussions between the applicant and the examiner regarding the merits of a pending application
will be considered an interview and are to be made of record. See MPEP 713. The examiner will not
discuss the merits of the application with applicant’s representative if the representative is not
registered to practice before the USPTO. Appointment as applicant’s representative before the
International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement
does NOT entitle such representative to represent the applicant before the USPTO. Furthermore, an
applicant that is a juristic entity must be represented by a patent attorney or agent registered to
practice before the USPTO. Additional information regarding interviews is set forth below.
Telephonic or in person interviews
	A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is
the inventor and who is not represented by a registered practitioner). The registered practitioner may either be of record or not of record. To become “of record”, a power
of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application. Form PTO/AIA /80
“Power of Attorney to Prosecute Applications Before the USPTO”, available at
https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012, may
be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be
conducted with a registered practitioner not of record provided the registered practitioner can show
authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview
Request Form” (PTOL-413A) (available at the USPTO web page indicated above). See MPEP 405.
For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO
Correspondence” below.

Responding to Official USPTO Correspondence
	The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR
1.33(b). Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be
signed by an attorney or agent registered to practice before the USPTO. Applicants may submit
replies to Office actions only by:
 Online via the USPTO's Electronic Filing System‐Web (EFS‐Web) (Registered eFilers only)
https://www.uspto.gov/patents/apply
 Mail: Commissioner for Patents, P.O. Box 1450, Alexandria, VA, 22313‐1450
 Facsimile to the USPTO's Official Fax Number (571‐273‐8300)
 Hand‐carry to USPTO's Alexandria, Virginia Customer Service Window
https://www.uspto.gov/patents/maintain/responding-office-actions
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELLY L GROSS whose telephone number is (571)272-9063. The examiner can normally be reached Monday-Friday, 9 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sandra Snapp can be reached on (571) 272-8364. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KELLY L GROSS/Examiner, Art Unit 2912




/T Chase NELSON/Primary Examiner, Art Unit 2926